Johnson J.
delivered the opinion of the Court.
The act of 1824 enacts, that words spoken of a female, “ imputing to her a want of chastity,” shall be deemed actionable, without proof of special damage: And it would be difficult to impute want of chastity to a female more completely and directly, than by calling her a strumpet. This action is brought under the act of 1824, and there is no foundation, therefore, for the motion in arrest of judgment. That for a new trial must also fail: Under the authority of Buford ads. M’Luny, 1 N. & M. 268, the defendant was at liberty to shew, in mitigation of damages, the general bad character of the plaintiff; or that she was generally suspected of the fact charged; or such other circumstances short of the actual proof of her guilt, as would establish a ground of suspicion. But the rule is already quite broad enough for the purposes of justice ; and to extend it would be calculated to surprise the plaintiff. It is true the question might have been answered by evidence of the general bad character of the plaintiff: But a direct answer to the question would have been evidence of a particular fact, perhaps irrelevant to the issue, and that too on hearsay. In the shape in which it was *116put, it was objectionable, for both reasons, and Was very properiy excluded.
Motion refused.